DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bearing raceway” and “cage” of claim 4 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 & 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “a target area with first and second directions, the first direction greater than the second direction”.  This renders the claim indefinite, as it is unclear how a first direction is “greater than” a “second direction” (directions are essentially infinite in length, and are not confined to any segment or specific dimension).  It is further unclear how a target area possesses “first and second directions” (as opposed to being defined by dimensions measured relative to first and second directions).  Note the instant disclosure (Para. 0045) describes the rotating structure as having “first and second directions” (corresponding to axial and circumferential directions, though this is not claimed) and defines the “target area” as being larger in the first direction than in the second direction (essentially stating the target area has dimensions measured respectively in the first and second direction).  If this is the intended meaning of the claim, Examiner suggests the claim be revised as follows:
--the rotating structure having first and second directions and a target area wherein the target area is larger in the first direction in the second direction--, 
for sake of clarity (using language consistent with the Specification Para. 0045).
Claim 4 recites the limitation “a window”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by the term in the context of the “target area” and “spacer” elements.  The instant disclosure does not provide any clarification as to the meaning of the term (the term is used twice in the Description in Para. 0043 & 0044, but not in any way that clearly describes what it means), and the Drawings do not point to any depicted feature as being the “window”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “window” is indefinite because the specification does not clearly redefine the term.
Claim 4 recites the limitation “a cage”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by the term in the context of the “target area” and “spacer” elements. The instant disclosure does not refer to anything as a “cage” except in Paragraph 0009 (which is merely the claim language verbatim).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “cage” is indefinite because the specification does not clearly redefine the term.
Claim 4 recites the limitation “the target area is provided by a window in the spacer to flow oil underneath a bearing raceway and to a cage and rolling elements of the bearing radially outward”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “to a cage and rolling elements of the bearing radially outward” (is “radially outward” merely describing a direction of the flow of oil, or are the “cage” and “rolling elements of the bearing” being described as being “radially outward” of something, and if so, “radially outward” with respect to what?).
Claim 5 recites the limitation “a threaded fastener that provides the target area”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In this case, the term “threaded fastener” used by claim 5 to mean “”, while the accepted meaning is “[ 4 ].” The term is indefinite because the specification does not clearly redefine the term.
Claim 10, recites the limitation “a window”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by the term in the context of the “scoop” element.  The instant disclosure does not provide any clarification as to the meaning of the term (the term is used twice in the Description in Para. 0043 & 0044, but not in any way that clearly describes what it means or how it relates to a “scoop”), and the Drawings do not point to any depicted feature as being the “window”.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. 
Claim 13 & 19 recites the limitation “a racetrack shape”.  This renders the claim indefinite, as it is unclear what shape this is meant to encompass.  The instant disclosure makes no reference to a “racetrack shape” besides in paragraphs 0018 & 0024, which are merely the claim language repeated verbatim.  A “racetrack” has no established, definite shape (a “racetrack” could essentially take any shape).  It is noted that the Specification describes shapes of Fig. 6B & 6F as “an exit 206, 606 with a shape having parallel sides adjoined by semicircles”, but does not attribute this as being a “racetrack shape” (nor any of the depicted shapes).  Where the applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  
Claims 2-3, 6-9, 11, 12 & 14 are rejected by virtue of dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beier (US 2016/0076449, cited in the 08/04/2020 Information Disclosure Statement).
Regarding independent claim 15,  Beier discloses a lubrication system (Fig. 4) comprising: 
a structure 46 providing a fluid passage terminating in a nozzle 38, 39, 40 (any of the three “appliances” for “introducing oil” into the bearing chamber 12, Para. 0050, Fig. 4) having an exit 42 (“discharge opening”, Para. 0052), the exit has a width (along line 45, Fig. 6) and a height (along line 44, Fig. 6), the width greater than the height (Fig. 6, Para. 0052, “the discharge opening 42 of the appliance 38 is embodied in an elliptical manner…the discharge opening 42 has a short first semi-axis 44 that extends substantially in the radial direction of the bearing chamber 12, and a second semi-axis 45 that is preferably multiple times as long and that substantially extends in the axial direction of the bearing chamber 12”), the exit configured to spray a lubricant (“oil”) on a target area of a component 32 (Fig. 4, “external wall area”, Para. 0051, “oil can be guided into the bearing chamber 12 in an area that is close to the external wall area 32 by means of appliance 38 in the form of a spray cone 41 that is shown in FIG. 4 and in FIG. 5, or in the form of a conical oil film via a discharge opening 42 of the appliance 38 that can be seen in more detail in FIG. 6”).  
Regarding claim 16, Beier discloses the lubrication system of claim 15, comprising a reservoir 22 (“oil tank”, Para. 0041, Fig. 3) configured to collect the lubricant, and a pump 36 (“pumping appliance
Regarding claims 17-19, Beier discloses the lubrication system of claim 15, wherein the exit 42 has a non-circular shape (“elliptical”, Fig. 6, Para. 0052); wherein the exit has an elliptical shape (Para. 0052, Fig. 6); wherein the exit has a racetrack shape (interpreted as an elongated shape with rounded ends, Fig. 6, Para. 0052).  
Regarding claim 20, Beier discloses the lubrication system of claim 17, wherein the exit 42 is configured to provide a flattened spray pattern 41 (see Fig. 4 & 5, the spray cone 41 of the oil is a flattened conical shape, Para. 0051-52, “the discharge opening 42 of the appliance 38 is embodied in an elliptical manner, so that an elliptical spray cone, i.e. a straight spray cone with an elliptical footprint, is formed by the appliance 38”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 4,836,273) in view of Beier.
Regarding independent claim 1, Murray discloses a gas turbine engine (Abstract) comprising: 
an engine static structure 52 (“annular housing”, Murray Fig. 3 below); 
a rotating structure 44 (“tubular rotor shaft 44”, Murray Fig. 3) configured to rotate relative to the engine static structure (Col. 5, ln. 27-38, “A bearing 58 is disposed between the housing 52 and the tubular rotor shaft 44 and cooperates with other bearings of the engine, not shown, in supporting the rotor shaft 44 on the casing of the engine for rotation about the axis 46.”), the rotating structure having a target area (the areas on the shaft 44 around the oil/lubrication nozzles 122 or 124, Murray Fig. 3 below) with first and second directions (axial and circumferential directions), the first direction greater than the second direction (see 112(b) rejection above; the axial length of the “target area” could be construed as greater than a circumferential length of the target area wherein the circumferential length is an arcuate portion of the outer surface of the rotating shaft 44; note, a “target area” is not defined by the claim as being bounded with respect to any other frames of reference, and could be any general area formed on the rotating shaft 44); and 
a lubrication system including a nozzle 122, 124 (first and second nozzles) aimed at the target area (Col. 6, ln. 14-20, “The nozzle 122 has an orifice for directing part of the primary oil flow as a jet of oil at the seal runner 72. A second primary nozzle 124 is connected to the passage system 114 through a tube 126. The second nozzle 124 has a plurality of orifices for directing part of the primary oil flow as jets of oil at the bearing 58 through grooves in the rotor shaft 44 and at the seal runner 88”).  
Murray fails to disclose the nozzle having a non-circular exit, the exit providing a width and a height, the width greater than the height, and the width oriented in the first direction.
Beier teaches a gas turbine engine 1 with a  lubrication system having a nozzle 38, 39, 40 (any of the three “appliances” for “introducing oil” into the bearing chamber 12, Para. 0050, Fig. 4) having an exit 42 (“discharge opening”, Para. 0052), the exit providing a width (along line 45, Fig. 6) and a height (along line 44, Fig. 6), the width greater than the height (Fig. 6, Para. 0052, “the discharge opening 42 of the appliance 38 is embodied in an elliptical manner…the discharge opening 42 has a short first semi-axis 44 that extends substantially in the radial direction of the bearing chamber 12, and a second semi-axis 45 that is preferably multiple times as long and that substantially extends in the axial direction of the bearing chamber 12”), and the width oriented in a first/axial direction (Beier Fig. 4 & 5, Para. 0051-52, the shape of the exit providing an elliptical spray cone shape of oil into the bearing cavity).

    PNG
    media_image1.png
    1003
    928
    media_image1.png
    Greyscale


Regarding claim 2, Murray in view of Beier teaches the gas turbine engine of claim 1 thus far, and Murray further teaches wherein the rotating structure 44 includes a shaft (“tubular rotor shaft”, Murray Fig. 3), and a bearing 58 supports the shaft for rotation relative to the engine static structure 52 (Col. 5, ln. 27-38, Murray Fig. 3), wherein the nozzle 122, 124 is arranged in a compartment 54 (“bearing sump”) with the bearing (Murray Fig. 3, Col. 5, ln. 22-24).  
Regarding claim 3, Murray in view of Beier teaches the gas turbine engine of claim 2 thus far, and Murray further teaches wherein the rotating structure 44 includes a spacer 70 (Murray Fig. 3 above) abutting the bearing 58 (Col. 5, ln. 35-38, “The inner race is retained on the rotor shaft 44 by a nut 66 threaded on the shaft which captures the inner race 62, a pair of oil scavenge impellers 68, a spacer 70 and a seal runner 72 against a shoulder 74 of the shaft”), the spacer provides the target area (the spacer is directly radially inward of the nozzle 122 where the oil would be sprayed; alternatively, the nut 66 which also abuts the bearing 38 from the opposite side of spacer 70, which the nozzle 124 is directed to).  
Regarding claim 4, Murray in view of Beier teaches the gas turbine engine of claim 3 thus far, and Murray further teaches wherein the target area is provided by a window (any window”) in the spacer 70 (or 66) to flow oil underneath a bearing raceway (either race 60 or 62, which would receive the oil emitted by the nozzles 122, 124; oil also is directed under the bearing in between the bearing and shaft 44 by the nozzle 124 via “grooves” formed in the shaft, Col. 6, ln. 16-20) and to a cage 68 (interpreted as the “oil scavenge impellers”) and rolling elements 64 (“bearing balls”) of the bearing 58 radially outward (the oil sprayed by the nozzles is directed radially outward by virtue of being centrifuged by the rotation of the shaft 44).  
Regarding claim 5, Murray in view of Beier teaches the gas turbine engine of claim 1, and Murray further teaches wherein the rotating structure 44 includes a threaded fastener 66 (“nut 66 threaded on the shaft”) that provides the target area (nozzle 124 has an outlet directed towards the threaded fastener 66, which supports the inner race 62 of the bearing 58, Murray Fig. 3, Col. 5, ln. 35-38).  
Regarding claim 6, Murray in view of Beier teaches the gas turbine engine of claim 1, and Murray further teaches wherein the target area is provided by a scoop 68 (or the seal runner 72) on the rotating structure 44, the scoop configured to retain a lubricant sprayed by the nozzle 122, 124 (Murray Fig. 3, the scoops 68 “scavenge” the oil sprayed, hence “retaining” the oil).  
Regarding claim 7, Murray in view of Beier teaches the gas turbine engine of claim 1, and Murray further teaches wherein the lubrication system includes a spray bar 118, 126 (“tube”) terminating in the nozzle (Murray Fig. 3 above).  
Regarding claim 8, Murray in view of Beier teaches the gas turbine engine of claim 7, and Murray further teaches  wherein the spray bar 126 has multiple nozzles (the nozzle 124 has multiple orifices, and hence multiple nozzles, Col. 6, ln. 16-20 “The second nozzle 124 has a plurality of orifices for directing part of the primary oil flow as jets of oil at the bearing 58 through grooves in the rotor shaft 44 and at the seal runner 88”).  
Regarding claim 9, Murray in view of Beier teaches the gas turbine engine of claim 1, and Murray further teaches wherein the target area includes a scoop 68 configured to retain lubricant during rotation of the rotating structure (Murray Fig. 3, the scoops 68 “scavenge” the oil sprayed, hence “retaining” the oil; alternatively, the “scoop” formed by seal runner 88).  
Regarding claim 10, Murray in view of Beier teaches the gas turbine engine of claim 9, and Murray further teaches wherein the scoop 68 includes at least one of a window and a flange (Murray Fig. 3 above, see the scoop 68 on the right side; alternatively, the scoop can be the seal runner 88, with the “window” formed radially between the axially extending flange 88 and the shaft 44).  
Regarding claim 11, Murray in view of Beier teaches the gas turbine engine of claim 9, and Murray further teaches a reservoir 90 configured to collect the lubricant (“annular secondary tank” for the oil, Murray Fig. 3 above, Col. 5, ln. 54-57), and a pump (inherent, Col. 4, ln. 7-34, oil from a “primary oil system” is provided to the reservoir 90 during “vertical flight mode” and “horizontal flight mode”, which necessitates a pumping means to initiate the flow of oil from the primary oil system) configured to deliver the lubricant from the reservoir to the nozzle (Id. “Under normal operating condition, oil inflow from the primary oil system through the inlet orifice 24 corresponds generally to the outflow through the discharge orifice 28 so that the secondary tank 20 is always substantially full of oil up to the level of the overflow and vent 26”).  
Regarding claim 12 & 13, Murray in view of Beier teaches the gas turbine engine of claim 1 thus far, but fails to teach the exit has an elliptical shape; the exit has a racetrack shape. 
the discharge opening 42 of the appliance 38 is embodied in an elliptical manner…the discharge opening 42 has a short first semi-axis 44 that extends substantially in the radial direction of the bearing chamber 12, and a second semi-axis 45 that is preferably multiple times as long and that substantially extends in the axial direction of the bearing chamber 12”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the nozzle of Murray to have an elliptical/racetrack shape of the nozzle of Beier, in order to provide improved impingement of oil along the longitudinal axis of the bearing chamber wall surfaces, the elongated shape of the exit forming an elliptical “footprint” wherein the longer semi-axis of the spray cone is aligned with the axial direction of the bearing chamber, increasing coverage of the spray cone upon the bearing chamber surfaces in a simple manner (Beier Para. 0016, 0019, 0053).
Regarding claim 14, Murray in view of Beier teaches the gas turbine engine of claim 1 thus far, but fails to teach wherein the exit is configured to provide a flattened spray pattern.  
Beier teaches the exit 42 is configured to provide a flattened spray pattern 41 (see Fig. 4 & 5, the spray cone 41 of the oil is a flattened conical shape, Para. 0051-52, “the discharge opening 42 of the appliance 38 is embodied in an elliptical manner, so that an elliptical spray cone, i.e. a straight spray cone with an elliptical footprint, is formed by the appliance 38”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the nozzle of Murray to have the nozzle provide a flattened spray pattern as in the nozzle of Beier, in order to provide improved impingement of oil along the longitudinal axis of the bearing chamber wall surfaces, the elongated shape of the exit forming an elliptical “footprint” wherein the longer semi-axis of the spray cone is aligned with the axial 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741